The arguments and amendments submitted 09/16/2022 have been considered.  In light of amendments made, all prior claim objections and USC § 112(b) rejections are hereby withdrawn, unless indicated otherwise below.  The claims are addressed below.
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 1, line 36, “(F)” should read “(G)” for proper alphabetical sequence.
In claim 14, lines 3-5, phrase “wherein the build module comprises the reversibly closable shutter configured to maintain in the build module the second atmosphere excluding at least one component present in an ambient atmosphere,” is essentially a duplicate of the previous phrase and therefore should be deleted for improved clarity.
In claim 28, line 2, “(II)” should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-12, 14-17, 24-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, line 25 recites "the reversibly closable shutter".  This term is not previously used and does not have proper antecedent basis, making it unclear what structure is being referenced.  Dependent claims fall herewith.
Claim 1, lines 27-29 recites "and the build module comprises a reversibly closable shutter configured to maintain in the build module the second atmosphere excluding the at least one component present in the ambient atmosphere,".  The term reversibly closable shutter was previously recited in the claim and therefore it is not clear whether this term references the previously recited shutter or not. Furthermore, this feature is recited earlier in the claim, and adding to the uncertainty about whether this feature relates to the same shutter or a different shutter.  Dependent claims fall herewith. 
Claim 1, lines 32-33 recites "a pre-transformed material".  This term was previously recited in the claim and therefore it is not clear whether this term references the earlier term or not.
Claim 7, line 4, recites "an ambient atmosphere".  This term was previously recited in the parent claim and therefore it is not clear whether this term references the earlier term or not.
Claim 7, lines 4-5, recites "a pre-transformed material".  This term was previously recited in the parent claim and therefore it is not clear whether this term references the earlier term or not.
Claim 7, line 5, recites "a reactive agent".  This term was previously recited in the parent claim and therefore it is not clear whether this term references the earlier term or not.
Claim 7, lines 5-6, recites "a threshold value".  This term was previously recited in the parent claim and therefore it is not clear whether this term references the earlier term or not.
Claim 8, line 2, recites "an energy beam".  This term was previously recited in the parent claim and therefore it is not clear whether this term references the earlier term or not.
Claim 14, line 5, recites "an ambient atmosphere".  This term was previously recited in the parent claim and therefore it is not clear whether this term references the earlier term or not.
Claim 14, line 11, recites "an amount".  This term was previously recited in the parent claim and therefore it is not clear whether this term references the earlier term or not.
Terminal Disclaimer
The terminal disclaimer filed on 09/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,252,336 has been reviewed and is accepted.  The terminal disclaimer has been recorded.	
In view of the terminal disclaimer, the previous nonstatutory obviousness-type double patenting rejections of claims 1, 4, 6-10, 12-13, 15-17, 24-25, and 27 are hereby withdrawn.   
Allowable Subject Matter
Claim 1 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, due to incorporation of the features previously recited in claims 5, 11, 14, 26, and 28, each of which were previously indicated as allowable, and in view of the presently filed terminal disclaimer.
Claims 7-8 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, for each of these claims set forth in this Office action, respectively, and to include all of the limitations of the base claim and all intervening claims.
Claims 4-6, 9-12, 15-17, and 24-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, for the parent claim(s) as set forth in this Office action, and to include all of the limitations of the base claim and all intervening claims.
Response to Arguments
Applicant's arguments filed 09/16/2022 have been addressed above with the request for rejoinder addressed in the following section. 
Regarding the request for rejoinder of withdrawn method claims 21 and 29-32, these claims are not presently eligible for rejoinder since claim 1 is not currently in condition for allowance due to the 112(b) rejections, as described above.  Claims 21 and 29-32 remain withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/JIMMY R SMITH JR./Examiner, Art Unit 1745